Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following: the limitation “infusing the at least one glass fiber layup segments” is unclear because the claim does not definitively recite there is more than one glass fiber layup segment.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim 1 recites the limitation "the perimeter of the wind turbine blade component.”  There is insufficient antecedent basis for “the perimeter” and “the wind turbine blade component” in the claim. 

Claim 1 unclear because it’s inconsistent with the specification.  The claim appears to differentiate because the glass fiber segment and the wind turbine blade component.  However, the specification discloses that the glass fiber layup segment is the wind turbine blade component.  As such, the examiner will assume for the purposes of examination that the glass fiber layup is part of the wind turbine blade component.  The applicant is directed to amendment the claim to reflect such.   

Claim 11 recites the limitation recites the removable strip is disposed in multiple locations.  The applicant has definitely recited if more than one strip is present.  It is unclear how “at least one removable strip” is disposed in more than one location.

Claim 16 recites the limitation "the tip."  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11155044 in view of Koford et al. (US 2009/0051076). 
As to claim 1, Claim 1 of ‘044 discloses a method of removing a vacuum bag from a wind turbine blade mold comprising: providing a mold for forming a wind turbine blade; providing at least one removable strip, the at least one removable strip disposed around at least a portion of the perimeter of the wind turbine blade component, disposing at least one consumable layer above the at least one removable strip; disposing a portion of a vacuum bag above the at least one removable strip; pulling the at least one removable strip, wherein a pulling force tears through the at least one consumable layer and the vacuum bag (see claim 1 of ‘044).

Claim 1 of ‘044 does not disclose disposing at least one glass fiber layup segment within the mold, and infusing the at least one glass fiber layup segments with resin.  Kofoed discloses a method placing a glass fiber layup in a mold, and infusing said glass fiber lay up with resin (para 36, 42, 59).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method disclosed by the claims of ‘044 by disposing at least one glass fiber layup segment within the mold, and infusing the at least one glass fiber layup segments with resin as taught by Kofoed above as such a modification enables good flow qualities (para 42). 

As to claims 2-20, claims 2-20 of ‘044 directly correspond to claims 2-20 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748